DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-10, filed 9/22/22, with respect to the rejection(s) of claim(s) 1, 5, 8, 9, 12, and 13 under 35 U.S.C. §102(a)(1), and the rejections of claims 2, 3, 6, 7, 10, and 11 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stone (US 7,939,791 B1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone (US 7,939,791 B1).
Re. Claim 1, Stone discloses a light-emitting module 198/300 (Figs 12-14) comprising: 
a substrate (Figs 12-14; col. 10 lines 27-29; col. 7 lines 42-43); 
a surface light-emitting element provided on the substrate and including a plurality of light sources (Figs 12-14; col. 8 lines 17-26; col. 10 lines 26-37); and 
an optical waveguide 200 covering the plurality of light sources and attached to the surface light-emitting element, that has a refractive index distribution in a radial direction, and that extends in an axial direction (Figs 12-14; col. 9 lines 55-60); wherein 
the optical waveguide condenses light beams emitted from the surface light- emitting element (i.e. waveguide condenses incoming light beams across the light source array by overlapping incoming beams 465 and 460 as the beams propagate along the axial length of the waveguide) (Figs 12-14 and 16A; col. 11 lines 43-48); and 
the optical waveguide has the refractive index distribution in the radial direction such that the refractive index of the optical waveguide is highest at a center position of the optical waveguide in the radial direction and gradually decreases toward an outer side portion of the optical waveguide in the radial direction (i.e. optical waveguide is formed by a GRIN lens) (col. 9 lines 58-59).  
Re. Claim 2, Stone discloses the optical waveguide 200 includes a lens 202 positioned at an emitting end of the light-emitting module from which the light beams are emitted (Figs 12-14; col. 9 lines 55-60).  
Re. Claim 5, Stone discloses the plurality of light sources of the surface light-emitting element are arranged in an array (col. 8 lines 17-31).  
Re. Claim 6, Stone discloses the substrate is a flat or substantially flat plate that includes an insulating material (Figs 12-14; col. 7 lines 42-43).  
Re. Claim 7, Stone discloses the surface light-emitting element is provided on a first main surface of the substrate; an electrode is provided on a second main surface of the substrate; and the electrode is electrically connected to the surface light-emitting element (Figs 7 and 12-14; col. 8 lines 61-67; col. 9 lines 1-2).  
Re. Claim 8, Stone discloses the surface light-emitting element is a vertical-cavity surface-emitting laser (VCSEL) (col. 8 lines 17-26).  
Re. Claim 9, Stone discloses at least one of the plurality of light sources emits near-infrared light (col. 4 lines 64-66).  
Re. Claim 12, Stone discloses the emitting end of the optical waveguide is a flat or substantially flat surface that isApplication No. 16/906,290September 22, 2022Reply to the Office Action dated June 24, 2022 Page 4 of 10perpendicular or substantially perpendicular to the axial direction (Figs 12-14).  
Re. Claim 13, Stone discloses the optical waveguide is attached to the surface light-emitting element by an adhering portion (Figs 12-14; col. 6 lines 63-66).  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 7,939,791 B1).
Re. Claim 11, Stone discloses the light-emitting module as discussed above, wherein the optical waveguide is available in a wide range of axial lengths by controlling the gradient of the refractive index profile (col. 7 lines 34-36)
However, Stone does not explicitly teach an optical waveguide with a length of about 2 mm to about 4 mm in the axial direction.  
	The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed range would have been obvious to one of ordinary skill in the art for the purpose of providing an optical interconnect to optically connect substrates having a given gap therebetween.
Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 7,939,791 B1) and Okawa et al. (US 2002/0151941 A1).
Re. Claims 3 and 10, Stone discloses the light-emitting module as discussed above, wherein the optical waveguide is a bulk waveguide.
Stone does not disclose an arrangement wherein the optical waveguide includes an optical fiber that is made of a resin material and that includes a core having a refractive index distribution structure, wherein the optical waveguide further includes a cladding that has a refractive index lower than a refractive index of the core.
Okawa et al. discloses a light emitting module 1016 comprising an optical waveguide 1044 to focus light from an array of light sources 1022, wherein the optical waveguide 1044 includes an optical fiber that includes a core having a refractive index distribution structure, wherein the optical waveguide 1044 further includes a cladding that has a refractive index lower than a refractive index of the core. See Fig. 34, and [0390]-[0391]. It is noted, optical fibers are defined by a core and surrounded cladding, which confines light generally to the optical fiber core via total internal reflection, and therefore comprises a core with a relatively high refractive index surrounded by a cladding with a relatively low refractive index, thereby allowing total internal reflection at the core/cladding boundary.
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Okawa et al. discloses the arrangement allows further miniaturization of the light source. See Okawa et al.: [0017].  Moreover, while Okawa et al. does not directly disclose forming the optical fiber of a resin material, the same is common the art, and would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or reasonably suggest a light-emitting module as required by the claim, specifically wherein a protrusion amount Lo has a value that satisfies a relationship of Li/3 < Lo < Li, where Li is a size of an interval between an antinode where light beams diverge and a nodeApplication No. 16/906,290 September 22, 2022Reply to the Office Action dated June 24, 2022Page 3 of 10where the light beams converge, and Lo is a protrusion amount from a proximal antinode to the emitting end of the optical waveguide.  
The most applicable prior art, Stone (US 7,939,791 B1), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        10/3/22